Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/15/2018 and 09/27/2019 have been considered by the examiner.
Status of Application
Claims 16-30 are pending. Claim 16 is the independent claim. Claims 1-15 have been previously cancelled. Claims 16-30 are new.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means, provided in the platform, for” in claim 18.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Examiners Note - Intended Use
Claims 18 and 20 use “intended use” claim language and it is the Office's stance that this language is not clear, as currently presented, and does not carry much patentable weight. Using the Broadest Reasonable Interpretation (BRI), the terms “intended for people located in the environment of the bottom portion” and “urging the people… to view the images” that are recited in the above mentioned claims conveys the “intended use” of certain elements of each claim and for examining purposes, these claims as well as other statements of intended use do not serve to patentably distinguish the claimed structure over that of the reference. See MPEP § 2114 which states:

Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than functions.  In re Danly, 120 USPQ 528, 531.
Apparatus claims cover what a device is not what a device does. Hewlett-Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525, 1528.

For example, claim 18 states “intended for people located in the environment of the bottom portion” and “urging the people… to view the images” and this intended use language would not carry patentable weight since it is the intended use of the invention. The Office suggests rewriting these claims to remove or modify the “intended use" phrases which would make the claims more clear and better mark the metes and bounds of the claimed subject matter.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are replete with terms which are not clear, concise, and exact. The following is a non-exhaustive list of examples of some unclear, inexact or verbose terms used in the specification.
Claim 16 recites the limitation "the evaluation and management" in line 1.  There is insufficient antecedent basis for this limitation in the claim. “An evaluation and management” has not been previously introduced, so it is indefinite as to what evaluation and management the term “the 
Claim 16 also recites the limitation of viewing "images of the platform" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim. “Images of the platform” have already been introduced in lines 6-7. Are the images of the platform in lines 8-9 the same images as the “images of the platform” in lines 6-7? For the purpose of examination, the limitation will be interpreted as viewing “the images of the platform”.
	Claim 16 also recites the limitation "the image capture device" in line 9.  There is insufficient antecedent basis for this limitation in the claim. “A device for capturing images” has been previously introduced, but not “the image capture device”. Although similar terms, the clarity of the claims would be improved with consistent language. For the purpose of examination, the term will be interpreted to refer to the same device.
Claims 23-24 contain similarly recited limitations and are rejected under the same rationale.
Claim 16 also recites the limitation "the control console equipping the bottom portion of the aerial lift" in lines 9-10 and “the control console equipping the bottom portion being provided on an outer portion of the bottom portion” in lines 11-12.  There is insufficient antecedent basis for this limitation in the claim. In lines 3-4, “a platform equipped with a control console” is introduced. So is the control console equipped to the platform or to the bottom portion? Are they two separate consoles, where there is one attached to each of the platform and the bottom portion? If they are meant to be separate control consoles, the language of the claims would be improved by referring to the as a “first control console” and a “second control console”. For the purpose of examination, the limitations will be interpreted as any number of control panels equipped in the aerial lift.
	Claims 17, 25, and 29-30 contain similarly recited limitation directed towards the console(s) and are rejected under the same rationale.

Claim 18 recites the limitation "the environment of the bottom portion" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. “An environment of the bottom portion” has not been previously introduced, so it is indefinite as to what environment the limitation is referring to. For the purpose of examination, the limitation will be interpreted as “an environment of the bottom portion”.
Claim 19 recites the limitation "the broadcasting of the images of the platform" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. “A broadcasting of the images of the platform” has not been previously introduced, so it is indefinite as to what broadcasting the limitation is referring to. For the purpose of examination, the limitation will be interpreted as “a broadcasting of the images of the platform”.	
Claim 19 also recites “the images of the platform taken by the viewing device” and this limitation is indefinite. Were the images of the platform taken by the viewing device or by the device for capturing images/image capture device? For the purpose of examination, the limitation will be interpreted as “the images of the platform taken by the device for capturing images of the platform”.

Claim 25 recites the limitation "the operation of the viewing device" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. “An operation of the viewing device” has not been previously introduced, so it is indefinite as to what operation the limitation is referring to. For the purpose of examination, the limitation will be interpreted as “an operation of the viewing device”.
Claim 25 recites “is suitable for being triggered using a button of the control console”. Is indefinite as to the metes and bounds of “is suitable”. How does one determine whether an operation is suitable to be triggered using a button? Does a button have to explicitly exist? Does it just need to be capable of an off and on state, so that it could be triggered by a button? Does it just need to be connected to the control console somehow, so that it could potentially be triggered by a button there? For the purpose of examination, the limitation will be interpreted as the latter.
Claim 28 recites “images” in line 2. There is insufficient antecedent basis for this limitation in the claim. “Images of the platform” has already been introduced in claim 16. If the “images” in claim 28 are meant to be the same images as those in claim 16, claim 28 should be amended to read “the images of the platform” or, at the very least, “the images”. For the purpose of examination, the limitation will be interpreted as any images.
	Claim 29 recites the limitation "the capture device" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Regardless of the antecedent basis issues regarding the following terms, “a device for capturing images of the platform” and “the image capture device” have been 
Claim 29 also recites the limitation "a control console of the platform" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Regardless of the antecedent basis issues directed towards the multiple control consoles in the claims, “a platform equipped with a control console” in claim 1 lines 3-4 seems to already introduce “a control console of the platform”. Is this “a control console of the platform” in claim 29 intended to be the same control console as the one equipped to the platform in claim 1? For the purpose of examination, the limitation will be interpreted as “the control console of the platform”.
	Claims 17-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claims and for failing to resolve the deficiencies listed above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16-18 and 21-30 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Shaw (US 2003/0214415 A1).
Regarding claim 16, Shaw discloses a system for assisting in the evaluation and management of a danger on an aerial lift including a bottom portion provided with ground connecting members (Shaw 
Regarding claim 17, Shaw discloses wherein the control console of the aerial lift provided on the bottom portion is configured to allow the movement of the platform using images able to be viewed on the viewing device (Shaw ¶12, 28-29, 34-39, 45, 54, 59, 61).
Regarding claim 18, Shaw discloses further comprising means, provided in the platform, for triggering a call signal intended for people located in the environment of the bottom portion (Shaw ¶11, 39, 41-42, 45, 49, 51, 64).
Regarding claim 21, Shaw discloses wherein the call signal can be activated by a person present on the platform and/or by the triggering of a safety device of the aerial lift and/or by triggering a safety device of personal protective equipment of a person present on the platform (Shaw ¶41-42, 44-45, 51, 54).
Regarding claim 22, Shaw discloses further comprising a two-way audio communication device between the platform and the bottom portion (Shaw ¶11, 39, 49, 54, 64).
Regarding claim 23, Shaw discloses wherein the image capture device of the platform includes at least one video camera (Shaw ¶39, 49, 69).
Regarding claim 24, Shaw discloses wherein the image capture device includes two cameras arranged on either side of a portion of the lifting structure (Shaw ¶35, 61).

Regarding claim 26, Shaw discloses further comprising means for detecting obstacles in the environment of the platform (Shaw ¶12, 31-32, 34-39, 41, 56, 58, 61).
Regarding claim 27, Shaw discloses further configured for operating independently of a control system of the aerial lift (Shaw ¶15, 78-83).
Regarding claim 28, Shaw discloses further comprising means for emitting alert signals and sending images to a remote electronic device (Shaw ¶49, 54, 69).
Regarding claim 29, Shaw discloses further comprising a device for viewing images taken by the capture device, provided on a control console of the platform (Shaw ¶38-39, 49).
Regarding claim 30, Shaw discloses wherein the viewing device and the control console equipping the bottom portion are provided on a side portion of a turret of the bottom portion (Shaw figure 12 and ¶12, 62, 70).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shaw (US 2003/0214415 A1) in view of Baillargeon et al. (US 2012/0217091 A1).
Regarding claim 19, Shaw does not disclose wherein the triggering of the call signal activates the broadcasting of the images of the platform taken by the viewing device.

Regarding claim 20, Shaw discloses wherein the call signal includes audio and/or visual indications urging the people located in the environment of the bottom portion to view the images broadcast on the viewing device (Shaw ¶11, 39, 49, 51, 64).
Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached form PTO-892. 
	Baillargeon et al. (US 2015/0217981 A1) and Catanzo (US2007/0235404 A1) are included due to their description of systems related to the use of cameras in and around the work platform/area of an aerial lift or crane.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian E Yang whose telephone number is (571)272-7679.  The examiner can normally be reached on M-Th 8 am-5 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.E.Y./Examiner, Art Unit 3669                                                                                                                                                                                                        February 25, 2021

/JESS WHITTINGTON/Examiner, Art Unit 3669